Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 1-3, 5, 7-10, 12-14, 17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 72,983).
	Regarding claim 1, Davis discloses all the positively recited elements of the invention including a reciprocating saw blade for a power tool comprising:
a first row of saw teeth (e.g., Fig. below) having a first angle (e.g., along line 3-5) with respect to a longitudinal axis of the reciprocating saw blade: 
a second row of saw teeth (e.g., Fig. below) having a second angle (e.g., along line 4-5) with respect to the longitudinal axis, the first angle of the first row of saw teeth oriented oppositely to the second angle of the second row of saw teeth (e.g., Fig. below), and
a further row of saw teeth (e.g., Fig. below) arranged longitudinally between the first and second rows of saw teeth, wherein the further row of saw is set back, toward the longitudinal axis relative to the first and second rows of saw teeth such that a first tooth of the further row of saw teeth that is adjacent to the first row is set back toward the longitudinal axis from a longitudinal extension of a first profile of tooth tips of the first row of saw teeth, and a second tooth of the further row of saw teeth that is adjacent to the second row is set back toward the longitudinal axis from a longitudinal extension of 


    PNG
    media_image1.png
    267
    866
    media_image1.png
    Greyscale


Regarding claim 2, Davis teaches the further row of saw teeth is arranged on a straight line since all teeth are arranged on the lines 3-5 and 4-5 at the same angle towards the center line 1-2. 
	Regarding claim 3, Davis teaches the first and second rows of saw teeth are each arranged on a straight line (e.g., along lines 3-5 and 4-5).
	Regarding claim 5, Davis teaches the first and second rows of saw teeth have opposing directions of cutting (e.g., the saw cuts both downward and upward stroke).
	Regarding claim 7, Davis teaches the saw teeth of the first and second rows of saw teeth are arranged at least substantially with mirror symmetry in relation to a plane of symmetry that is normal to the longitudinal axis of the reciprocating saw blade (e.g., 
Regarding claim 8, Davis teaches the longitudinal extent of the second row of saw teeth is equal to the longitudinal extent of the first row of saw teeth (e.g., Fig. 1).
Regarding claim 9, Davis teaches the longitudinal extent of the first row of saw teeth or the second row of saw teeth is 15 % to 450 % greater than the longitudinal extent of the further row of saw teeth (e.g., Fig. above, the longitudinal extent of the first row of saw teeth or the second row of saw teeth is approximately 67% greater than the longitudinal extent of the further row of saw teeth).
Regarding claim 10, Davis teaches the longitudinal extent of the further row of saw teeth is less than a stroke of the reciprocating saw since the longitudinal extent of the further row of saw teeth is only portion of the reciprocating saw blade.
Regarding claim 12, Davis teaches a reciprocating saw (e.g., a rectilinear mill) including a reciprocating saw blade comprising a first row of saw teeth (e.g., Fig. above) having a first angle (e.g., along line 3-5) with respect to a longitudinal axis of the reciprocating saw blade: 
a second row of saw teeth (e.g., Fig. above) having a second angle (e.g., along line 4-5) with respect to the longitudinal axis, the first angle of the first row of saw teeth oriented oppositely to the second angle of the second row of saw teeth (e.g., Fig. 1), and
a further row of saw teeth (e.g., Fig. above) arranged longitudinally between the first and second rows of saw teeth, wherein the further row of saw teeth is set back toward the longitudinal axis relative to the first and second rows of saw teeth (e.g., Fig. 
Regarding claim 13, Davis teaches a third profile of tooth tips of the further row of saw teeth is set back in a stepwise manner toward the longitudinal axis relative to the first and second profiles since the profile of the further row of teeth is arranged toward the longitudinal axis relative to the first and second profiles in a step-like arrangement.
Regarding claim 14, Davis teaches the straight line on which the further row of saw teeth is arranged is parallel to the longitudinal axis (e.g., Fig. 1).
Regarding claim 17, Davis teaches the saw teeth of the first and second rows of saw teeth and the saw teeth of the further row of saw teeth are arranged at least substantially with mirror symmetry in relation to the plane of symmetry (e.g., Fig. above).
Regarding claim 19, Davis teaches the saw teeth of the one or more of the first row of saw teeth, the second row of saw teeth, and the further row of saw teeth have no offset since they are not set to either side of the saw blade.
.
Claims 1-3, 5-10, 12-14, 16-17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camargo (US 2008/0201964).
	Regarding claim 1, Camargo discloses all the positively recited elements of the invention including a reciprocating saw blade for a power tool comprising:
a first row of saw teeth (e.g., 212A) having a first angle (e.g., along 208) with respect to a longitudinal axis of the reciprocating saw blade: 
a second row of saw teeth (e.g., 212B) having a second angle (e.g., along 208)  with respect to the longitudinal axis, the first angle of the first row of saw teeth oriented oppositely to the second angle of the second row of saw teeth (e.g., Fig. 2), and
a further row of saw teeth (e.g.,214A, 214B adjacent 218) arranged longitudinally between the first and second rows of saw teeth, the further row of saw teeth being set back, toward the longitudinal axis relative to the first and second rows of saw teeth (e.g., Figs. 2 and 4) such that a first tooth of the further row of saw teeth that is adjacent to the first row is set back toward the longitudinal axis from a longitudinal extension of a first profile of tooth tips of the first row of saw teeth, and a second tooth of the further row of saw teeth that is adjacent to the second row is set back toward the longitudinal axis from a longitudinal extension of a second profile of tooth tips of the second row of saw teeth. (e.g., since the longitudinal extension of the first and second profiles are angled respect to the longitudinal axis and toward a center of the saw blade at the same angle, 

    PNG
    media_image2.png
    295
    749
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    201
    370
    media_image3.png
    Greyscale

Regarding claim 2, Camargo teaches the further row of saw teeth is arranged on a straight line (e.g., Fig. 3).
Regarding claim 3, Camargo teaches the first and second rows of saw teeth are each arranged on a straight line when the concave cutting edge is V-shape (e.g., paragraph [0029]).

Regarding claim 6, Camargo teaches the further row of saw teeth has a first set of saw teeth (e.g., 214A on Fig. 3) configured for cutting in a first direction and a second set of saw teeth (e.g., 214B on Fig. 3) configured for cutting in a second opposite direction (e.g., Fig. above, 224A, 224B).
Regarding claim 7, Camargo teaches the saw teeth of the first and second rows of saw teeth are arranged at least substantially with mirror symmetry in relation to a plane of symmetry that is normal to the longitudinal axis of the reciprocating saw blade (e.g., at 250) and that intersects the further row of saw teeth in its longitudinal center (e.g., Fig. 2).
Regarding claim 8, Camargo teaches the longitudinal extent of the second row of saw teeth is equal to the longitudinal extent of the first row of saw teeth (e.g., Fig. 2, paragraph [0027]).
Regarding claim 9, Camargo teaches the longitudinal extent of the first row of saw teeth or the second row of saw teeth is 15 % to 450 % greater than the longitudinal extent of the further row of saw teeth (e.g., Fig. 2, the longitudinal extent of the first row of saw teeth or the second row of saw teeth is at least 100% greater than the longitudinal extent of the further row of saw teeth).
Regarding claim 10, Camargo teaches the longitudinal extent of the further row of saw teeth is less than a stroke of the reciprocating saw since the longitudinal extent of the further row of saw teeth is only portion of the reciprocating saw blade.

a first row of saw teeth (e.g., 212A) having a first angle (e.g., along 208) with respect to a longitudinal axis of the reciprocating saw blade: 
a second row of saw teeth (e.g., 212B) having a second angle (e.g., along 208)  with respect to the longitudinal axis, the first angle of the first row of saw teeth oriented oppositely to the second angle of the second row of saw teeth (e.g., Fig. 2), and
a further row of saw teeth (e.g.,214A, 214B adjacent 218) arranged longitudinally between the first and second rows of saw teeth, the further row of saw teeth being set back, toward the longitudinal axis relative to the first and second rows of saw teeth (e.g., Figs. 2 and 4) such that a first tooth of the further row of saw teeth that is adjacent to the first row is set back toward the longitudinal axis from a longitudinal extension of a first profile of tooth tips of the first row of saw teeth, and a second tooth of the further row of saw teeth that is adjacent to the second row is set back toward the longitudinal axis from a longitudinal extension of a second profile of tooth tips of the second row of saw teeth. (e.g., since the longitudinal extension of the first and second profiles are angled respect to the longitudinal axis and toward a center of the saw blade at the same angle, the first and second teeth at the further row of saw teeth are on the same longitudinal line and set back toward the longitudinal axis from longitudinal extension of first and second profiles of tooth tips of the first and second rows of saw teeth, respectively as shown above).


Regarding claim 14, Camargo teaches the straight line on which the further row of saw teeth is arranged is parallel to the longitudinal axis (e.g., Fig. 2).
Regarding claim 16, Camargo teaches the saw teeth of the further row of saw teeth are arranged with mirror symmetry in relation to a plane of symmetry that is normal to the longitudinal axis (e.g., 250) and that intersects the further row of saw teeth in its longitudinal center (e.g., Fig. 3).
Regarding claim 17, Camargo teaches the saw teeth of the first and second rows of saw teeth and the saw teeth of the further row of saw teeth are arranged at least substantially with mirror symmetry in relation to the plane of symmetry (e.g., Fig. 2).
Regarding claim 19, Camargo teaches the saw teeth of the one or more of the first row of saw teeth, the second row of saw teeth, and the further row of saw teeth have no offset since they are not set to either side of the saw blade.
Regarding claim 21, Camargo teaches a third profile of tooth tips of the further row of saw teeth is discontinuous from the first and second profiles at the respective first and second teeth as shown above wherein ends of the first and second profiles are discontinuous from the third profile of the further row of saw teeth.

Claim Rejections - 35 USC § 103
Claims 4, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Camargo.
Regarding claims 4 and 15, Camargo fails to explicitly teach the set-back of the first tooth and the set back of the second tooth are between 10% and 35% of a pitch of teeth of one or more of the first row of saw teeth, the second row of saw teeth, and the further row of saw teeth as presently claimed in claim 4 or 25% as presently claimed in claim 15.  However, Camargo teaches the depth of concave portion can be optimized based on the application and/or desired performance characteristics (e.g., paragraph [0030]) such that it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the set-back at 10-35%/25% of a pitch of one or more of the first row of saw teeth, the second row of saw teeth, and the further row of saw teeth because discovering a workable set-back would have been a mere design consideration based on the desired performance and the saw blade characteristics. Such a modification would have involved only routine skill in the art to accommodate cutting performance requirement for particular application.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 18, Camargo teaches the saw teeth can be arranged asymmetrically with respect to the midline (e.g., paragraph [0027]) but fails to explicitly teach the longitudinal extent of the second row of saw teeth is greater than the longitudinal extent of the first row of saw teeth by 30 % to 35%.  However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to 
Regarding claim 20, Camargo fails to explicitly teach the saw teeth of the one or more of the first row of saw teeth, the second row of saw teeth, and the further row of saw teeth having an offset.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide offset on one or more of the first row of saw teeth, the second row of saw teeth, and the further row of saw teeth as taught by applicant’s admitted prior art on Camargo in order to prevent any jamming.  Rabie shows an example.  It is noted that the common knowledge or well-known in the art statement of the previous office action has been taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  See MPEP § 2144.03.
Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive. 

The examiner respectfully disagrees.  As set forth above, both Davis and Camargo teach the first tooth of the further row of saw teeth that is adjacent to the first row is set back toward the longitudinal axis from a longitudinal extension of a first profile of tooth tips of the first row of saw teeth, and a second tooth of the further row of saw teeth that is adjacent to the second row is set back toward the longitudinal axis from a longitudinal extension of a second profile of tooth tips of the second row of saw teeth as required since the longitudinal extension of the first and second profiles are angled respect to the longitudinal axis and toward a center of the saw blade at the same angle, the first and second teeth at the further row of saw teeth are on the same longitudinal line and set back toward the longitudinal axis from longitudinal extension of first and second profiles of tooth tips of the first and second rows of saw teeth, respectively as shown above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEPHEN CHOI/Primary Examiner, Art Unit 3724